Citation Nr: 0327673	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-19 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the service-connected left ankle disability.  

2.  Entitlement to an effective date prior to February 23, 
1987, for the grant of service connection for the left ankle 
disability.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 decision of the RO, which granted 
the veteran's claim of service connection for postoperative 
fractured left medial malleolus and assigned a 10 percent 
disability rating, effective August 10, 1995.  The veteran 
appealed the assignment of a 10 percent rating, as well as 
the effective date of the grant of service connection for the 
left ankle disability.  

In a May 1999 decision, an RO Hearing Officer assigned a 20 
percent rating for the service-connected left ankle 
disability, effective August 10, 1995. 

In a November 1999 rating decision, the RO assigned a 40 
percent rating for the service-connected left ankle 
disability, effective August 10, 1995.  The veteran continues 
his appeal as to the rating assignment.  

In an April 2002 decision, the RO assigned February 23, 1987, 
as the effective date for the grant of service connection and 
a 40 percent rating for the left ankle disability.  The 
veteran continues his appeal for the assignment of an earlier 
effective date.  

In November 2002, the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.

The Board also notes that the veteran appears to be raising 
the issue of service connection for a back disability, 
claimed as secondary to his left ankle disability (see 
veteran's November 2002 statement and hearing testimony).  As 
this issue is not in proper appellate status, it is referred 
to the RO for further appropriate consideration.  Moreover, 
at a November 2002 Board hearing, the veteran claimed that 
there was clear and unmistakable error (CUE) in an October 
1986 Board decision and that as a result an earlier effective 
date was warranted for the grant of service connection and 
compensation for a left ankle disability.  The veteran should 
be advised that there are specific procedures, set forth in 
the regulations, to be followed in order for revision of a 
prior Board decision to be considered.  Namely, there must be 
a motion for revision of a decision filed with the Board, and 
such motion must be in writing and signed by the veteran.  
38 C.F.R. § 20.1404 (2002).  To date, the veteran has not 
filed a claim for CUE in a Board decision in accordance with 
38 C.F.R. § 20.1404.  Thus, the Board does not have 
jurisdiction to review a claim as to whether there was CUE in 
an October 1986 Board decision.  

The Board further notes that the issue of a higher rating for 
the service-connected left ankle disability, on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) and the 
claim for an earlier effective date prior to February 23, 
1987 for the grant of service connection and compensation for 
a left ankle disability, will be discussed in the Remand 
section.  The claim for a schedular rating in excess of 40 
percent for a left ankle disability will be discussed below.  


FINDING OF FACT

The veteran is currently assigned the maximum schedular 
evaluation for his service-connected left ankle disability.  


CONCLUSION OF LAW

A schedular rating in excess of 40 percent for the veteran's 
service-connected left ankle disability is not warranted 
under the provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5262, 5270-5274, 5165-5167 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

The claims file shows that, through its discussions in the 
Rating Decisions, Statements of the Case, and Supplemental 
Statements of the Case, the RO has notified the veteran of 
the VCAA as well as the evidence needed to substantiate his 
claim.  The RO has also made reasonable efforts to assist the 
veteran in obtaining evidence for his claim, to include VA 
treatment records.  In July 1998, the RO sought and obtained 
a VA examination regarding the higher rating claim.  Also, 
the veteran was afforded several hearings, to include 
hearings conducted by RO Hearing Officers in July 1998, 
December 1998, and May 1999, and a Board hearing in November 
2002.  

With respect to the claim for a higher schedular rating for 
the service-connected left ankle disability, the Board finds 
that all relevant evidence was properly developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist.  See VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); and 38 C.F.R. 
§§ 3.102, 3.159(c)-(d) (2003).  

The Board notes that the RO sent the veteran a letter in 
March 2001, apprising him of the redefined obligations of the 
VA as contained in the VCAA.  The letter appears to be 
insufficient insofar as it addresses an incorrect issue in 
terms of notifying the veteran of what the evidence must show 
to establish entitlement to his claim, as well as affording 
him 60 days, rather than the statutory one year, in which to 
respond (such a response period was ruled invalid in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003)).  

Nevertheless, the requirements of the VCAA have been 
substantially met by the RO.  Moreover, there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

In regard to the claim of a higher schedular rating for the 
left ankle disability, a remand to the RO to correct a due 
process deficiency would still not afford the veteran a 
higher schedular rating, as explained in the decision below.  
There is no additional evidence or information that the 
veteran could possibly furnish that would establish a higher 
schedular rating for his left ankle disability.  In other 
words, a remand would be pointless.  


II.  Higher Schedular Rating

In this case, the veteran maintains that a higher rating is 
warranted for his service-connected left ankle disability.  

The Board notes that the appeal for a higher rating for the 
left ankle disability arises from the initial rating 
decision, which established service connection for the 
disability and assigned the initial disability rating.  
Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected left ankle disability is 
currently evaluated as 40 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5262, for impairment of the tibia and 
fibula.  Under Code 5262, a 40 percent rating is warranted 
for nonunion of the tibia and fibula, with loose motion, 
requiring brace.  

The veteran's schedular rating is the maximum allowable under 
Code 5262.  Furthermore, other schedular rating criteria for 
evaluating ankle disabilities do not allow for a rating in 
excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270-5274.  Thus, they are not for application.  

If the veteran's left ankle disability were evaluated, by 
analogy (38 C.F.R. § 4.20), to amputation of the lower 
extremity, including loss of use of the foot, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5165-5167, a schedular rating in 
excess 40 percent would still not be permitted.  A 40 percent 
rating is the maximum allowable rating under Codes 5165-5167.  
Thus, they too are not for application.  

In addition, with respect to the veteran's complaints of left 
ankle pain, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996) 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
as the veteran is at the maximum 40 percent rating under 
Diagnostic Codes 5262, 5270-5274, 5165-5167, there is no 
basis for a rating under the provision for 38 C.F.R. §§ 4.40, 
4.45.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected left ankle disability under 
the applicable codes.  In regard to the foregoing, the Board 
has considered "staged ratings" for various periods of time 
in this initial rating case.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

A schedular rating in excess of 40 percent for the service-
connected left ankle disability is denied.  


REMAND

As noted in the decision above, a schedular rating in excess 
of 40 percent for the left ankle disability is not warranted.  
Nevertheless, the Board notes the potential applicability in 
this case of 38 C.F.R. § 3.321(b)(1) (2003), regarding the 
assignment of an extraschedular rating.  A review of the 
record indicates that the RO has denied the veteran's claim 
for a higher rating on not only a schedular but also an 
extraschedular basis.  

The provisions of 38 C.F.R. § 3.321 provide that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds a basis for further action on this question.  See 
VAOPGCPREC. 6-96 (1996).  

In statements and his hearing testimony, the veteran has 
identified factors that may be considered to be exceptional 
or unusual.  "An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  In particular, the veteran alleged in 
his November 2002 hearing that although he was currently 
working full-time, such was not always the case.  He 
testified that at one time he lost almost a year of work due 
to medical problems related to his ankle.  At the hearing, he 
submitted documentation to support his assertion.  He also 
submitted documentation of his unemployability for the period 
leading up to 1990.  

After a review of the claims file and consideration of the 
veteran's contentions, the Board finds that a remand is in 
order for a determination of whether a referral for an 
assignment of extraschedular rating is warranted under 38 
C.F.R. § 3.321(b)(1).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

A preliminary review of the record on appeal shows that, 
although the RO referred to the enactment of the VCAA in a 
March 2001 letter to the veteran, he was not properly 
apprised of the redefined obligations of the VA as contained 
in the VCAA, in regard to a higher rating for the left ankle 
disability on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) and with respect to the claim for an earlier 
effective date prior to February 23, 1987 for the grant of 
service connection and compensation for a left ankle 
disability.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Court thus invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  This conclusion is 
similar to that one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In this regard, the 
RO should issue an appropriate VCAA 
letter to the veteran.  The letter should 
notify the veteran of what information or 
evidence is needed from him and what VA 
has done and will do to assist him in 
substantiating his claim for a higher 
rating for his service-connected left 
ankle disability, on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) and 
for the claim for an earlier effective 
date prior to February 23, 1987 for the 
grant of service connection and 
compensation for a left ankle disability.  
The RO should also obtain any additional 
medical or other evidence as deemed 
appropriate.  All VCAA notice obligations 
must be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
VCAA letter must be received within one 
year of the date of the letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  Thereafter, the RO should determine 
whether to refer the veteran's case to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service for assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment, under 38 C.F.R. § 
3.321(b)(1).

3.  If the benefits sought on appeal is 
not granted (i.e., the claim for a higher 
rating for the service-connected left 
ankle disability, on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) and 
the claim for an earlier effective date 
for the grant of service connection and 
compensation for a left ankle 
disability), the RO should issue to the 
veteran a supplemental statement of the 
case and afford him the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge 	
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



